IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,365



                EX PARTE JOSE ZAMARRIPA ALVARADO, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
    CAUSE NO. 2008CRS589-D4 IN THE 406 TH JUDICIAL DISTRICT COURT
                        FROM WEBB COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to eleven years’ imprisonment.

        Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. We remanded this application to the trial court for findings

of fact and conclusions of law.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We
                                                                                                    2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 2008CRS589-D4 from the 406th Judicial District Court of

Webb County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: June 16, 2010
Do Not Publish